Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports First Fiscal Quarter Results SAN JOSE, Calif .— April 27, 2017—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for its first fiscal quarter ended March 31, 2017. Total revenues for the first fiscal quarter of 2017 totaled $24.3 million, down 15% from $28.4 million for the fourth fiscal quarter of 2016 and down 3% from $25.1 million for the first fiscal quarter of 2016. Design-to-silicon-yield solutions revenue for the first fiscal quarter of 2017 totaled $19.7 million, up 1% from $19.5 million for the fourth fiscal quarter of 2016 and up 6% from $18.6 million for the first fiscal quarter of 2016
